Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-8-2005

Hurst v. PNC Bank
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1398




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Hurst v. PNC Bank" (2005). 2005 Decisions. Paper 722.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/722


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       NO. 05-1398
                                    ________________

                                  JAMES H. HURST, JR.,
                                            Appellant

                                                v.

               PNC BANK, ET AL; THOMAS STARKE, SHIFT MANAGER;
                       ARNOLD SCHIAVI, PROOF MANAGER;
                JUANITA WEST, PROOF SUPERVISOR; MARIO NICOLAI
                     ____________________________________

                     On Appeal From the United States District Court
                         For the Eastern District of Pennsylvania
                               (D.C. Civ. No. 02-cv-06733)
                       District Judge: Honorable Stewart Dalzell
                      _____________________________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   August 5, 2005

               Before: SLOVITER, BARRY and FISHER, Circuit Judges.

                                  (Filed: August 8, 2005)

                                _______________________

                                       OPINION
                                _______________________

PER CURIAM

       James H. Hurst, Jr., a pro se litigant, appeals an order of the United States District

Court for the Eastern District of Pennsylvania denying his motion to extend the time to

file an appeal. See Fed. R. App. P. 4(a)(5).
       Hurst, a former employee of PNC Bank (“PNC”), filed suit against PNC and

several of its employees raising claims of age, race, and sexual discrimination, wrongful

discharge, negligence, fraud, and breach of fiduciary duty. The District Court entered

summary judgment for the defendants on May 6, 2004. Hurst untimely filed a notice of

appeal from the final judgment, and we dismissed the appeal for lack of jurisdiction on

November 30, 2004, and denied a petition for rehearing on February 4, 2005. See C.A.

No. 04-3068.

       On January 18, 2005, Hurst filed in the District Court a motion to reconsider and

amend his notice of appeal, which was treated as a motion for an extension of time to file

an appeal under Federal Rule of Appellate Procedure 4(a)(5). Finding that Hurst did not

show “good cause” or “excusable neglect,” the District Court denied the motion. Hurst

then filed a timely motion for reconsideration, which was also denied. This appeal

followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the District Court’s

denial of Hurst’s motion to extend the time to file an appeal, and its denial of

reconsideration of that order, for abuse of discretion. In re: Diet Drugs Products Liability

Litigation, 401 F.3d 143, 153 (3d Cir. 2005). We discern no error here.

       Hurst contends that the District Court erred in denying his motion to extend the

time to file an appeal because it had failed to inform him about the thirty-day period to

file a notice of appeal from the final judgment. See Br. at 3. As a threshold matter, Hurst

filed his Rule 4(a)(5) motion nearly seven months after the thirty-day period to appeal the

                                              2
May 6, 2004 final judgment had expired. As such, the motion was untimely and the

District Court had no authority to grant it. See IUE. AFL-CIO Pension Fund v. Barker &

Williamson, Inc., 788 F.2d 118, 122 n.1 (3d Cir. 1986). In any event, the record shows

that the District Court advised Hurst in its denial of his first motion to reconsider after

entry of the May 6, 2004 final judgment, that if Hurst intended to pursue his claims

further, he should appeal to this Court. Despite the District Court’s advice, Hurst

continued to file motions for reconsideration, and ultimately filed an untimely notice of

appeal. On this record, we agree with the District Court that Hurst did not show “good

cause” or “excusable neglect” to warrant a Rule 4(a)(5) extension. See Diet Drugs, 401

F.3d at 154.

       For the foregoing reasons, we will affirm the District Court’s order.




                                              -3-